DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
wherein when the cap is pressed, the shielding board moved downward with the first support member to block light transmission between the light emitter and the light receiver to generate a triggering signal.
 Claims 2-8 are considered allowable based at least upon their dependence upon claim 1.
For claim 9, the prior art fails to teach:
wherein when the cap is pressed, the shielding board moved downward with the first support member to block light transmission between the light emitter and the light receiver to generate a triggering signal.
For claim 10-16 are considered allowable based at least upon their dependence upon claim 9.
For claim 17
wherein when the cap is pressed, the shielding board moved downward with the first support member to block light transmission between the light emitter and the light receiver to generate a triggering signal.
Claims 18-22 are considered allowable based at least upon their dependence upon claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849